Title: To James Madison from James Leander Cathcart, 4 February 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


4 February 1802, Leghorn. Has drawn on JM for $453.09 in favor of John Shaw, commander of the George Washington. In postscript states that he has no news worth relating and is awaiting instructions from the president “with the same anxiety & impatience that a Mussulman awaits the prostrations of a pusillanimous christian chief, or that an Algerine Jew awaits the arrival of a Barbary Consul congenial to his views.” Hopes they “may be such as future ages may read in the annals of our country without a blush, & that the operations which will take place in consequence of them may cause our childrens children to rejoice.”
 

   RC (DNA: RG 59, CD, Leghorn, vol. 1). 1 p.; docketed by Wagner.


   A full transcription of this document has been added to the digital edition.
